FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10465

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00101-JAM

 v.
                                                 MEMORANDUM*
ADOLFO SALVADOR LOPEZ, a.k.a.
Adolfo Lopez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Adolfo Salvador Lopez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez contends that the district court abused its discretion by failing to

depart or vary downward to account for his alleged cultural assimilation. We

review this claim as part of our review of the substantive reasonableness of the

sentence. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012).

The below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Lopez’s criminal and immigration history. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                          2                                     14-10465